OFFICE       OF   THE   ATTORNEY      GENERAL   OF TEXAS
                                        AUSTIN




Primi&ml R8&8
to~wo4for
tlon     bill    might
to Ita          199 for




                                                 no6 inah8ptw a99, of the
                                                 k(i8lMtIr8, r.848 88



a l& h*
     y u r afo rg r dw*e    p r o ~~~81 o l
                                          ml
                                           tua lN
                                               r l& -
prord lo lle go.8r unlr o r 8lt1o uk
                                   .8 ide
                                        o fTOXU)
8Oh o Ol8
       ma llula ntr  to k loloetoa br l 00mAit8.0
OOcppO886Or th@ Audi Of th8 ~8h8tO   80h0018 0s
A. Md k, oOiiOg0, UniVW8itY Of TOf&8, UId th0 DW
Of YIplIioWton Bt8te T88OhW8 f2011.&8. Th. Dlrootor
Of th0 bi~i8iOIbof NOgro ~bUO8tiOO Of th0 atdO DO-
pu-tiunt or mi08tion  8h8u 8orvo 88 lixooutiro;iooro-
tary or 8814 comdtte..
314
                                                                              %lS

Honorable Oibb Ollobrl8t, Pa80 8


           OOWtFUO~iOn   Oi   th.    8kVO     8UbHOtiOII    h8   bO-   rUd0
in 8OtW1   gwriOtl8 OpmOll8         Oi thlo   4oputolont.
Honorable Oibb Oilohri8t, i-ago 4


ArqlO8        4ml    ana 48ula (Rcs lq8,             ula &?tiOlO III, aaotion 40 or
th8   COMtitUtion.

               Tha Hoaorablo           0010 Y~OU of thl8               doputmont,         la     &A-
              l&on lo. O-UN,                 ouotull~      ona4%d'tho            lboro-modtlon~d
              m      d      8t8tUtOt~         8llCOtWt8,        ltata        th0       iOl&UiipJ
-8     uhl?h m       bol$wVo to k            8&bDliO8blO   to    th@     pro@.at        quutljont
               -%iO 4-0          Oho    $0~~          88 a 18@            -0       U
       f-         SO (OVOPZI      t&O    iUUMO0       Or    &fiOiUU~            -s8e
       WhB    th8 L4b&tWO               h8     r y d8
                                                    ,l& WOifiO
                                                           a Jb p Ojd8-
       tia fo? a         -080      Md theeaStor            th8r0        U1.08      l    lA8lUl

                                                        on
       b 8h m lr
              or th ost8te,
                          ma y
                             8p p r o vo
                                      a ll8lar o r 8 4 8.
       r101al0y
             -ttOOXt~dtOtkaut8~tonOftb
      -8btW              OT t0   tb      bqlMlJu        or*ho      nut         r1888l
      Y-r*
iieaor8bl~OlbbOllohrie8~P~o   8